MEMORANDUM **
Jose Gonzalo Guevara-Sorto appeals from his jury-trial conviction and 96-*650month sentence for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Guevara-Sorto’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. The appellant has submitted a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
The appellant’s motion to file the late supplemental brief is GRANTED. Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.